                                                                           FiLED
                                                                        IN CLERK'S OFFICE
                                                                    US DISTRICT COURT E.D.N.Y.


                                                                    ★ FE8 3
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                         BROOKLYN OFFICE

RIZWAN RAJA,

                       Plaintiff,                            MEMORANDUM & ORDER
                                                                     19-CV-01328
               -against-

JOHN W.BURNS and
THE CITY OF NEW YORK,

                       Defendants.
                                                 X

ANN M.DONNELLY,United States District Judge:

       On April 15, 2019, Rizwan Raja brought this action against the City of New York and

John W. Bums,the first deputy commissioner and supervising administrative law judge for the

New York City Office of Administrative Trials and Hearings("OATH"). The plaintiff alleges

violations of his Fourth, Fifth, and Fourteenth Amendment rights under 42 U.S.C. § 1983, and

related claims arising under the New York City Charter and OATH mles. (ECF No. 14.) The

plaintiff moved for partial summary judgment on liability, and the defendants cross-moved to

dismiss the complaint. (ECFNos. 22, 24.) 1 held oral argument on November 25, 2019. For the

reasons that follow, the plaintiffs motion for summary judgment is granted in part and denied in

part, and the defendants' motion to dismiss is granted in part and denied in part.

                                        BACKGROUND


  1.   Statutory Framework

       Pursuant to Chapter 45-a of the New York City Charter, OATH is responsible for

conducting adjudicatory hearings for agencies of the City of New York. Charter § 1048(1).

OATH'S rules permit non-attomeys to represent parties appearing before OATH tribunals,
subject to certain requirements codified in Sections 6-23 and 6-25 of Title 48 ofthe Rules &

Regulations ofthe City ofNew York.

           a. Section 6-23 Rules


       Under Section 6-23, non-attorney representatives must register with OATH and renew

their registrations every year. N.Y. Comp. Codes R.& Regs. Tit. 48,§ 6-23(b)(2019). A non-

attorney representative cannot misrepresent his qualifications or services "so as to mislead

people into believing [he] is an attorney at law or a governmental employee if[he] is not."

Id. § 6-23(d). Non-attorney representatives may be disciplined for misrepresenting their

qualifications, failing to register or re-register, or failing to follow any other OATH rules,

including those prescribed in Section 6-25. Id. § 6-23(f). Possible discipline includes "the

suspension or revocation ofthe representative's right to appear before the Tribunal." Id.

           b. Section 6-25 Rules


       Subsection 6-25(a) defines prohibited conduct for parties, witnesses, and representatives

appearing before OATH. N.Y. Comp. Codes R.& Regs. Tit. 48,§ 6-25 (2019). As relevant

here, a non-attorney representative may not submit false information to the tribunal (6-25(a)(9)),

or "[e]ngage in any disruptive verbal conduct, action or gesture that a reasonable person would

believe shows contempt or disrespect for the proceedings or that a reasonable person would

believe to be intimidating,"(6-25(a)(2)).

       Subsections(c)(1) and (c)(2) of Section 6-25 authorize the Chief Administrative Law

Judge to suspend or bar representatives who "fail[] to abide by these rules," but only "after the

attorney or representative is given notice and a reasonable opportunity to appear....to rebut the

claims against him[.]" Id. § 6-25(c). Subsections(d)(1) and (d)(2), however, authorize the Chief

ALJ to suspend or bar a representative summarily "upon a determination that the representative
 lacks honesty and integrity and that the lack of honesty and integrity will adversely affect his or

 her practice before the Tribunal." Id. § 6-25(d). Factors to be considered in determining

 whether a representative lacks honesty or integrity include "whether the representative has made

 false, misleading or inappropriate statements to parties or Tribunal staff." Id. §(d)(2).

          After the summary suspension or bar under Subsection 6-25(d),"the representative will

 be given an opportunity to be heard in a proceeding prescribed by the Chief Administrative Law

 Judge or his or her designee." Id. An aggrieved representative may then seek review ofthe

 Chief ALJ's decision through Article 78 ofthe New York Civil Practice Law and Rules. Id. § 6-

 25(e).

  II.     Factual and Procedural History'

          The plaintiff became a non-attorney representative registered to appear before the OATH

tribunal in 2005, after he passed an exam demonstrating sufficient knowledge of TLC rules and

 regulations. (ECF No. 32, Defs.' Response to PL's Rule 56.1 Statement("Defs.' 56.1

 Response")^5-7.) As a registered representative, the plaintiff represents taxi drivers appearing

 before the tribunal accused ofrule violations and facing the possibility of suspensions or fines.

(Mill 9-10.)

          On March 1,2019, OATH Assistant General Counsel Timothy R. Jones sent the plaintiff

an email informing him that he was "summarily suspended starting March 8.2019" pursuant to

 Section 6-25(d)(l). {Id. 122)(quoting ECF No. 23-1)(emphasis in original). The email

attached a summary suspension letter detailing the allegations ofthe plaintiffs misconduct that

gave rise to the summary suspension, which included:(i)failing to register as a representative,

(ii) misrepresenting his qualifications to appear as an attorney,(iii) appropriating money under


' Unless otherwise noted, the factual background is based on my review ofthe entire record, including
  the parties' 56.1 statements.
false pretenses,(iv) submitting a false statement to the tribunal, and(v)engaging in disruptive

verbal conduct. (ECF No. 23-2 at 2.) The author ofthe letter. First Deputy Commissioner and

Supervising ALJ John W.Bums,concluded that the plaintiff should be summarily suspended

pursuant to Section 6-25(d)(l) because the "fair and credible evidence...indicates a lack of

honesty and integrity." {Id. at 3.) Both the email and the letter invited the plaintiff to submit a

letter to Supervising ALJ Bums by March 22, 2019, if he wished to dispute the allegations of

misconduct. (Defs.' 56.1 Response 22.)

       On March 7, 2019,the day before the summary suspension was to take effect, the

plaintiff filed this action and an order to show cause for a temporary restraining order. (ECF

Nos. 1, 3-4.) United States District Judge Pamela K. Chen denied the TRO after a hearing that

same day, and denied a motion for reconsideration on March 11,2019. (ECF No. 9.) The

plaintiff submitted a detailed refutation ofthe charges on March 14, 2019, but OATH determined

that the plaintiffs suspension should not be lifted. (Defs.' 56.1 Response      29, 36.)

       On March 19,2019, OATH filed a new set ofcharges—styled as a "petition"—seeking to

bar the plaintiff permanently from appearing before OATH. {Id.        37-39.) The petition

contained many ofthe same charges from the summary suspension, but omitted the failure to

register and false statement charges, and added a new charge of misappropriating client fimds.

{Id.) That same day, OATH informed the plaintiffthat the charges in the petition would be tried

before an OATH ALJ on March 22,2019. {Id. H 37.)

       The hearing took place over three days, and ended on April 4,2019. {Id. ^ 46.) During

the hearing,two ofthe plaintiffs former clients testified against him,and the OATH prosecutor

submitted affirmations fi'om two former clients who did not appear. {Id. ^ 47.) Near the end of
trial, the parties negotiated a settlement, which they finalized and signed on April 11, 2019.^ {Id.

H 49.) The settlement agreement does not contain any admissions of wrongdoing on the part of

the plaintiff. {Id. ^ 50.)

        On April 15, 2019,the plaintifffiled the operative amended complaint. (EOF No. 16.)

The plaintiff has been registered to appear as a representative before OATH since May 9,2019.^

                                    STANDARD OF REVIEW


        The plaintiff moves for summary judgment as to liability on the federal due process

cleums in the amended complaint. Summary judgment is appropriate only ifthe parties'

submissions, including deposition transcripts, affidavits, or other documentation,show that there

is "no genuine dispute as to any material fact," and the movant is "entitled to judgment as a

matter oflaw." Fed. R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., All U.S. 242,

247-48 (1986). The movant has the burden ofshowing the absence ofany genuine dispute as to

a material fact. McLee v. Chrysler Corp., 109 F.3d 130, 134(2d Cir. 1997)(citation omitted). A

fact is "material" when it "might affect the outcome ofthe suit under the governing law," and an

issue offact is "genuine" if"the evidence is such that a reasonable jury could return a verdict for

the nonmoving party." Barlow v. Male Geneva Police Officer Who Arrested Me on Jan. 2005,

434 F. App'x 22, 25(2d Cir. 2011)(internal citations omitted). Once the moving party has met

its burden, the party opposing summary judgment must identify specific facts and affirmative

evidence that contradict those offered by the moving party to demonstrate that there is a genuine

issue for trial. Ethelberth v. Choice Sec. Co.,91 F. Supp. 3d 339, 349(E.D.N.Y. 2015)(citing

Celotex Corp. v. Catrett, All U.S. 317, 324(1986)).



^ Accordingly, the plaintiffs summary suspension lasted from March 8 to April 11,2019, or 35 days.
 (7^.151.)
^ The parties confirmed the end date of Mr. Raja's suspension during oral argument.
        Although Rule 56 permits a party to move for summary judgment "at any time," pre-

discovery summary judgment "is the exception rather than the rule and will be granted only in

the clearest of cases." Wells Fargo BankNw., N.A. v. Taca Int 7Airlines, S.A., 247 F. Supp. 2d

352, 359-60(S.D.N.Y. 2002)(internal quotation marks and citations omitted). "The Court must

consider several factors in determining whether to grant summary judgment in the absence of

discovery:(1)whether the lack of discovery was in any way due to fault or delay on the part of

the nonmovant;(2) whether the nonmovant filed a sufficient Rule 56(f) affidavit explaining:(i)

what facts are sought and how they are to be obtained,(ii) how those facts are reasonably

expected to create a genuine issue of material fact,(iii) what effort the affiant has made to obtain

them, and (iv) why the affiant was unsuccessful in those efforts; and (3) whether the nonmovant

provided any basis for its beliefthat further discovery would alter the outcome ofthe summary

judgment motion." Id. (citing Berger v. United States, 87 F. 3d 60,65(2d Cir. 1996)(citation

omitted)).

        None ofthose factors apply here. The parties do not dispute the factual history ofthe

plaintiffs summary suspension and hearing before the ALJ,or the terms ofthe OATH rules

authorizing the summary suspension."^ Rather, they dispute whether these imdisputed facts

amount to violations ofthe plaintiffs constitutional rights to due process. Accordingly, I

adjudicate the constitutional claims as a matter oflaw.^



^ The plaintiff maintained at oral argument that there is still a dispute of fact about whether Mr. Raja
  acted dishonestly or inappropriately in violation of OATH rules. The merits ofthe case against the
  plaintiff are not the subject ofthis proceeding. In any event, the parties negotiated a settlement during
  the trial on the subject of Mr. Raja's conduct, a settlement that included no admission of wrongdoing.
  Therefore, the merits of Mr. Raja's suspension are moot. The plaintiffs challenge is to the process
  provided to him, not an appeal ofadministrative fact-finding.
^ The defendants have not filed a Rule 56(f)affidavit or claimed that they lack adequate information to
  oppose the motion. Thus, they have waived any claim that adjudication ofthe plaintiffs motion for
  partial summary judgment should await further discovery.
        The defendants move to dismiss the entire complaint under Rule 12(b)(6). To survive a

motion to dismiss, a complaint must plead "enough facts to state a claim to relief that is plausible

on its face." Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570(2007). This means that it must

"plead[] factual content that allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662,678(2009)(citing

Twombly,550 U.S. at 556). Although the complaint need not include "detailed factual

allegations," it must be more than "a formulaic recitation of the elements of a cause of action"

and more than an "unadorned, the-defendant-unlawfully-harmed-me accusation." Iqbal, 556

U.S. at 678 (citing Twombly,550 U.S. at 555). In deciding a Rule 12(b)(6) motion to dismiss,

the Court"must accept as true all ofthe allegations contained in the complaint;" however,this

tenet does not apply to legal conclusions. Id. at 678 (internal citations omitted).

                                          DISCUSSION


       The plaintiff claims that the City rule authorizing summary suspensions of OATH

registrations is unconstitutionally vague and violates the right to procedural due process. The

plaintiff also claims that the defendants violated his right to due process during the

administrative hearing by denying him the right to cross-examine all of his accusers.

       The defendants respond that the City rule is not unconstitutionally vague, and that the

Constitution does not require it to provide a hearing before suspending a non-attorney

representative's registration to appear before OATH. The defendants also argue that the claims

against John W.Bums must be dismissed because the amended complaint does not allege his

personal involvement.
  I.    Federal Claims


        Section 1983 "is not itself a source of substantive rights, but a method for vindicating

federal rights elsewhere conferred by those parts ofthe United States Constitution and federal

statutes that it describes." OstrosJd v. Town ofSouthhold,443 F. Supp. 2d 325, 335(E.D.N.Y.

2006)(citing Baker v. McCollan,443 U.S. 137,144 n.3 (1979)). The challenged conduct must

(a) be attributable at least in part to action under the color of state law, and(b) deprive the

plaintiff of a right guaranteed under the Constitution ofthe United States. Id. (citing Snider v.

Dylag, 188 F.3d 51,53(2d Cir. 1999)(citation omitted)).

        Since OATH claimed it suspended the plaintiffs registration pursuant to City rules, there

is no doubt that the defendants acted "under color oflaw." The only question is whether the

defendants' actions deprived the plaintiff of"any rights, privileges, or immunities secured by the

Constitution and laws." 42 U.S.C. § 1983.

            a. Summary Suspension -Procedural Due Process

        The plaintiff argues that the defendants' failure to provide him a hearing before they

suspended him violated his Fourteenth Amendment rights. The defendants counter that a pre-

deprivation hearing is not required under the Constitution; the defendants cite the availability of

post-deprivation measures and the City's overarching interest in ensuring the validity and

integrity ofthe OATH tribunal.

        The Fourteenth Amendment provides that the State may not "deprive any person oflife,

liberty, or property without due process oflaw." U.S. Const, amend. XIV. To determine the

level of process due, courts look to the three-part test articulated by the Supreme Court in

Mathews v. Eldridge,424 U.S. 319,334(1976). Under the Mathews test, courts weigh:(1)the

private interest affected by the state action;(2)the risk oferroneous deprivation through the
procedures used and the value of additional procedural safeguards; and(3)the government's

interest in taking the challenged action. Id. at 335 (citing Goldberg v. Kelly, 397 U.S. 254,263-

271 (1970)).

       "The weight ofthe private interest depends on both the nature ofthe private interest and

the duration ofthe deprivation." Padberg v. McGrath-McKechnie,203 F. Supp. 2d 261, 277

(E.D.N.Y. 2002), affd,60 F. App'x 861 (2d Cir. 2003)(citing Gilbert v. Homar,520 U.S. 924,

932(1997)(citations omitted)). The parties do not dispute that the nature ofthe plaintiffs

interest implicates his livelihood and is therefore substantial. {See, e.g., ECF No. 26, Defs.' Br.,

at 11 ("The plaintiffs interest in the continued ability to appear as a non-attorney representative

before OATH pending the outcome ofa hearing due him is a substantial one."). That position is

supported by case law. See, e.g., Padberg,203 F. Supp. 2d at 277("Plaintiffs' interest in their

taxicab license is profound. Suspending their licenses does far more than inconvenience drivers;

it deprives them oftheir very livelihood."); Bell v. Burson,402 U.S. 535,539(1971)(a driver's

license, once issued, could become "essential in the pursuit ofa livelihood").

       Nevertheless,the defendants argue that the plaintiffs interest is less substantial because

ofthe short duration ofthe suspension. Indeed,the Supreme Court has held that a plaintiffs

substantial interest in his continued livelihood can be rendered insubstantial "so long as the

suspended employee receives a sufficiently prompt post-suspension hearing." Gilbert, 520 U.S.

at 932. That the plaintiff here received a hearing two weeks after his notice of suspension, the

defendants argue, diminishes his interest in the registration.

       This argument is not persuasive. Although the rule provides that summarily suspended

representatives "will be given an opportunity to be heard," nothing in the rule guarantees that the

hearing will take place "promptly" after the suspension, or that the hearing "prescribed by the
Chief Administrative Law Judge" will provide a meaningful opportunity to challenge the

suspension on its merits. See N.Y. Comp. Codes R.& Regs. Tit. 48,§ 6-25(d)(2). In other

words, the rule on its face offers scant protections to ensure that representatives suspended under

(d)(1)can avoid the prospect of extended suspensions during which they will be unable to earn a

living. See Padberg,203 F. Supp. 2d at 278("[A]lthough the TLC Rules seem crafted to avoid

delay and ensure prompt review of suspension, in practice their protections are illusory. Drivers

are still faced with the prospects of extended periods without the means to earn a living.").

Accordingly, I find that the plaintiffs interest in the registration is substantial.^

        The second factor under the Matthews test is "the risk oferroneous deprivation ofsuch

interest through the procedures used, and the probable value, if any, of additional or substitute

procedural safeguards." Matthews^ 424 U.S. at 335. The plaintiff argues that the risk of error

was substantial because the suspension rested on a subjective assessment of his character—^that

he lacked "honesty and integrity"—^and without any independent assurance that it wasjustified.

The defendants counter that the risk oferror was minimal because it rested on six different

allegations of misconduct,three of which were in the form of declarations signed under penalty

of perjury. The defendants also argue that any risk of error is mitigated by the availability of

significant post-suspension process, including an administrative hearing (Section 6-25(d)(2)) and

an Article 78 proceeding (Section 6-25(e)).




^ Although the plaintiff received a hearing within two weeks ofthe suspension, it was thirty-five days
  before his registration was restored. A deprivation of that length, even with a "prompt hearing," is still
  substantial. See El Boutary v. City ofNew York, No. 18-CV-3996,2018 WL 6814370, at *6(E.D.N.Y.
  Dec. 26,2018)("But ofcourse it was thirty-four days—more than a month—^before the plaintiff's
  license was restored to him,even with the 'prompt' hearing that he was afforded. The plaintiffs
  deprivation may have been less than in Padberg, but the undisputed facts show that it was substantial
  nonetheless.")(internal citation omitted).

                                                     10
       The purpose of a pre-suspension hearing is to "assure that there are reasonable grounds to

support the suspension[.]" Gilbert, 520 U.S. at 933. Where there is readily verifiable,

independent evidence that the suspension is not unjustified—such as an arrest {Gilbert, 520 U.S.

at 933-34), indictment {FDIC v. Mallen,486 U.S. 230,240-41 (1988)), or affidavit oflaw

enforcement{Mackey v. Montrym,443 U.S. 1,14(1979))—^the state can dispense with a pre-

deprivation hearing because there is substantial assurance that the deprivation is not baseless,

unwarranted, or arbitrary. Ifthe suspension is based on a subjective assessment, there is an

enhanced risk that the summary suspension is baseless no matter the source ofthe evidence. In a

suit involving the summary suspension oftaxicab drivers who refused service on impermissible

grounds,the Honorable Raymond J. Dearie observed:

       It is the subjective nature ofthe evidence in service refusal suspension, inter alia,
       that distinguishes this case from other cases where pre-deprivation hearings were
       not required... [In Mackey],the risk of erroneous deprivation was far less because
       the suspension was based on objective facts. It is relatively easy to determine
       whether there is a legitimate reason to suspend someone of driving while
       intoxicated. The arresting officer will have the opportunity to observe the driver's
       condition and take note ofthe tell-tale signs of intoxication. Such readily
       verifiable evidence is not present in service refusal cases...In the case at bar, the
       focus is not on fact, but on impressions readily susceptible to mistake and
       misperception.

Padberg, 203 F. Supp. 2d at 278-79.

       In her thoughtful and comprehensive opinion denying the plaintiffs motion to reconsider

her denial of a temporary restraining order,see Raja v. Burns, No. 19-CV-01328,2019 WL

1118044, at *3(E.D.N.Y. Mar. 11,2019), Judge Chen found that the defendants provided

substantial support for their summary suspension, including three declarations signed under

penalty ofpeijury. Thus,the Chief ALJ's assessment that the plaintifflacked "honesty and

integrity" was based on more than just subjective beliefs.




                                                11
       Moreover, any risk of an erroneous deprivation is mitigated by the availability of an

Article 78 proceeding. As Judge Chen noted, the availability ofseveral layers of post-suspension

process distinguishes this case from Padberg, where the post-suspension procedures did not

provide the drivers an opportunity to be heard on the merits, and thus "provided little, if any,

protection ofthe taxicab driver's due process rights." Id. at *4(quoting Padberg,203 F. Supp.

2d at 279-800). Here, by contrast, the City rules allow the plaintiff to challenge his suspension

through an Article 78 proceeding, which the Second Circuit has "on numerous occasions" held to

be a "perfectly adequate post-deprivation remedy." See Pierre v. N.Y.C Taxi and Limousine

Comm% No. 17-CV-973,2017 WL 1417257, at *6(E.D.N.Y. Apr. 19, 2017)(citations

omitted); see also Grillo v. N.Y.C Transit Auth., 291 F.3d 231,234(2d Cir. 2002)("This court

has held on numerous occasions that where, as here, a party sues the state and its officials and

employees for the arbitrary and random deprivation of a property or liberty interest, an Article 78

proceeding is a perfectly adequate post-deprivation remedy.")(internal quotation marks and

citation omitted). Because the plaintiffcan challenge OATH's decision on the merits in an

Article 78 proceeding, I find that the second Matthews factor weighs in favor ofthe defendants.

       The third Matthews factor is the "[g]ovemment's interest, including the function involved

and the fiscal and administrative burdens that the additional or substitute procedural requirement

would entail." Matthews,424 U.S. at 335 (citation omitted). The defendants argue that

summary suspensions serve the legitimate interest of ensuring the "validity and integrity ofthe

Tribunal." (ECF No. 26 at 13.) The plaintiff agrees that assuring the integrity ofthe tribunal is a

legitimate government interest, but disputes that the interest can be served only by a summary

suspension, and not a suspension after a hearing.




                                                12
        In assessing the strength of the govemment's interest in obtaining a pre-hearing

suspension, courts look to whether "exigent" or "extraordinary" circumstances are present.

United States v. All Assets ofStatewide Auto Parts, 971 F.2d 896,903(2d Cir. 1992)(citing

Fuentes v. Shevin,407 U.S. 67,91 (1972)). "These circumstances exist notjust when there is an

important government interest at stake, but also when very prompt action is necessary," Padberg,

203 F. Supp. 2d at 280(citation omitted), such as "in cases involving pressing and immediate

threats to the public health and safety." Id. (citing Mackey,443 U.S. at 17("We have

traditionally accorded the states great leeway in adopting summary procedures to protect public

health and safety.")). In Mackey,the Supreme Court upheld a summary suspension statute partly

because ofthe govemment's interest in protecting the public from drunk drivers. 443 U.S. at 17

        The defendants place this case in the "pressing and immediate threat[] to the public health

and safety" category. Padberg,203 F. Supp. 2d at 280-81. They argue that summary

suspensions protect a "vulnerable population"—^taxicab drivers whose own livelihoods are at

stake—^from duplicitous representatives. (EOF No.26 at 14.) While certainly legitimate, the

govemment's interest in upholding the integrity ofthe OATH tribunal neither implicates public

health and safety, nor requires prompt regulatory intervention. Indeed, OATH's investigation

into the plaintifftook nearly two years during which OATH collected evidence against him.

(EOF No. 31, Deck of Timothy Jones,         14-26.) The most serious allegation—^that the plaintiff

misrepresented himself as an attomey—came to OATH on March 14,2018,(EOF No. 23-5),

nearly a year before OATH suspended him. While the defendants are entitled to prosecute the

plaintiff as they see fit, the fact that they allowed him to represent "vulnerable" clients for a year




                                                  13
  despite allegations of misconduct undermines the argument that a summary suspension was

  necessary. Accordingly, I find that the third Matthews factor weighs in favor ofthe plaintiff.^

          The plaintiff has a substantial interest in his registration, the defendants have a minimal

  interest in obtaining a pre-hearing suspension, and any risk of an erroneous deprivation in the

  summary suspension process is offset by the availability ofan Article 78 hearing. Given the

  strength ofthe plaintiffs interest in his license and the important, but not immediate, need for

  OATH to maintain the integrity of its tribunals, I find as a matter oflaw that depriving the

  plaintiff of a pre-suspension hearing violated his due process rights.

              b. Summary Suspension - Constitutional Vagueness

         "[T]he due process doctrine of vagueness is designed to ensure that, before risking a

  deprivation of liberty or property, a person have fair notice ofthe type of conduct that is

  prohibited..." Piscottano v. Murphy,511 F.3d 247,280(2d Cir. 2007). Due process requires

 that "a reasonably prudent person, familiar with the conditions the regulations are meant to

  address and the objectives the regulations are meant to achieve, has fair waming of what the

  regulations require." Rock ofAges Corp. v. Sec'y ofLabor, 170 F.3d 148,156(2d Cir. 1999)

 (citations omitted). The Supreme Court has "expressed greater tolerance" for vagueness in the

  civil context "because the consequences ofimprecision are qualitatively less severe." Vill of

 Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455 U.S. 489,498-99(1982); Grayned v.

  City ofRockford,408 U.S. 104,110(1972)(regulations need not achieve "meticulous

 specificity" and may instead embody "flexibility and reasonable breadth")(citations omitted).



'The defendants' argument that pre-suspension hearings would impose an excessive burden is also
   unpersuasive. Since OATH guarantees a post-deprivation hearing at some point after a summary
   suspension {see N.Y. Comp. Codes R.& Regs. Tit. 48,§ 6-25(d)(2)), there is no additional burden
   associated with holding one before the deprivation. See El Boutary, 2018 WL 6814370, at *7("The
   defendants do not dispute that it would be no added administrative burden for the TLC to provide a
 . hearing before it suspends instead of after.")(citations, quotation marks, and alterations omitted).

                                                     14
       In light ofthese permissive standards, the defendants argue that Sections 6-23 and 6-25

give sufficient warning that OATH practitioners may be summarily suspended for prohibited

conduct. The plaintiff argues that the standard for prohibited conduct—conduct that lacks

"honesty and integrity"—is nebulous, and that the misconduct defined in other subsections ofthe

OATH rules cannot be used as a reference. According to the plaintiff, only the specific

subsections that authorized the summary suspension (6-25(c)and (d))can be evaluated for

vagueness.


       The plaintiff does not cite and the Court cannot find any authority suggesting that the

Court must make a vagueness determination in a vacuum. In fact, case law demonstrates the

opposite. See, e.g.. United States v. Lanier, 520 U.S. 259, 267(1997)("[T]he touchstone is

whether the statute, either standing alone or as construed, made it reasonably clear at the relevant

time that the defendant's conduct was [prohibited]."). In any event. Sections 6-25(c) and(d)are

not vague. Section 6-25(d)specifies "factors to be considered in determining whether the

representative lacks honesty and integrity," for example,"whether the representative has made

false, misleading or inappropriate statements to parties or Tribunal staff." N.Y. Comp. Codes R.

& Regs. Tit. 48,§ 6-25(d)(2). This content gives a reasonably prudent OATH practitioner fair

warning about the kind ofconduct that merits a summary suspension. Accordingly, this claim is

dismissed as a matter oflaw as against all defendants.

           c. OA TH Hearing- Right to Cross-examination

       The plaintiff argues that he was denied due process at his administrative trial before

OATH because two ofthe four clients who accused him of wrongdoing submitted statements in

lieu oftestifying; the plaintiff says that he should have been permitted to cross-examine them.

The defendants respond that the due process clause is not violated when hearsay evidence is



                                                15
submitted during an administrative hearing or trial. At oral argument, I asked what effect the

parties' settlement agreement—^which they negotiated before the trial was complete—^had on this

claim. The parties addressed this question in supplemental briefing. (See ECF Nos.46 and 48.)

        As a preliminary matter, there is no absolute due process right to cross-examine witnesses

during an administrative hearing or trial. See Yancey v. Apfel, 145 F.3d 106,112-13(2d Cir.

1998). Rather, an ALJ has the discretion to permit witness testimony "where reasonably

necessary to a full development ofthe evidence in the case." Id. at 113 (quoting Flatford v.

Chater,93 F.3d 1296,1307(6th Cir. 1996)). In Yancey, for example,the Second Circuit

concluded that it was not an abuse of discretion for the ALJ to deny a claimant the right to cross-

examine a doctor whose medical report contributed to an adverse finding of disability. Id.

("After weighing the evidence, the ALJ found that although Yancey suffered from multiple pains

and fatigue, she did not have an impairment or combination ofimpairments listed in the pertinent

regulations. Under these circumstances, we believe that there was no deprivation ofdue process

as the ALJ acted well within his discretion by refusing to subpoena Dr. Wong.").

       In any event, the plaintiff waived his right to challenge the way the hearing was handled

when he entered into a settlement agreement before a decision in the OATH proceeding. A

plaintiffs right to assert a court challenge "is subject to waiver,just as other personal

constitutional rights that dictate the procedures by which civil and criminal matters must be

tried." Commodity Futures Trading Comm'n v. Schor,478 U.S. 833, 848-49(1986)(citations

omitted). A plaintiffs waiver may be explicit or implied. See id. (finding that the respondent

effectively waived his right to proceed in federal court by electing to resolve the dispute through

an administrative hearing). Here,the plaintiff could have elected to see the administrative trial

through to the end, with a ruling by the ALJ. Had the ALJ ruled against him, he could have



                                                 16
appealed {see N.Y. Comp, Codes R.& Regs. Tit. 48,§ 6-19), and raised the claim he seeks to

press in this Court. But the plaintiff did not pursue that route. Instead, he voluntarily entered

into a settlement agreement, which resolved the matters covered by the hearing "with prejudice,"

consistent with the parties' "wish to resolve this matter without further proceedings." (ECF No.

20.) By settling the case, the plaintiff waived his right to contest the way the hearing was

conducted, including the ALJ's evidentiary rulings.

        Alternatively, I find that under the circumstances ofthis case the cross-examination

question is moot. The Constitution limits the subject matter jurisdiction ofthe federal courts to

disputes involving "live cases and controversies." Cnty. ofSuffolk v. Sebelius, 605 F.3d 135,140

(2d Cir. 2010)(citation omitted). When "the issues presented are no longer live or the parties

lack a legally cognizable interest in the outcome," Murphy v. Hunt,455 U.S. 478,481 (1982)

(citations omitted), the case becomes moot and must be dismissed, Russman v. Bd. ofEduc. of

Enlarged City Sch. Dist. ofCity of Watervliet, 260 F.3d 114,119-20(2d Cir. 2001). Likewise,

"[t]he settlement ofan individual claim typically moots any issues associated with it." United

Airlines, Inc. v. McDonald,432 U.S. 385(1977)(Powell, J., dissenting)(citing 13B. Wright, A.

Miller,& E. Cooper,Fed. Prac. & Proc. Juris. § 3533(3d ed.)). Accordingly, this issue is also

moot.


 11.    The Settlement


        The next question is whether the settlement forecloses all ofthe plaintiffs claims. I find

that it does not. The defendants say that by signing a settlement agreement with a suspension

penalty, the plaintiff conceded the legitimacy ofthe initial summary suspension. The plaintiff

responds that signing a settlement agreement—^particularly one with no admission offault—

cannot be used against him to prove that the prior suspension was substantially justified. The



                                                 17
defendants' alternative argument, presented in a footnote, is that the settlement agreement bars

the entire action.


        First, the settlement agreement does not bar the entire action because the plaintiff did not

waive his right to challenge the summary suspension in federal court. On the contrary, the

settlement agreement is limited to resolving the administrative hearing pending in the OATH

tribunal before ALJ Casey. It makes no reference to this lawsuit, and contains no releases of

claims for OATH or the City. Interpreting this settlement agreement according to general

principles of contract law,see Powell v. Omnicom^ 497 F.3d 124,128(2d Cir. 2007), I find that

the plaintiff did not waive, either expressly or implicitly, his right to continue prosecuting the

summary suspension in federal court.

        Second,the settlement agreement does not preclude a claim for compensatory damages.

Under Carey v. Piphus,435 U.S. 247(1978), a plaintiff cannot recover compensatory damages

for a violation of procedural due process ifthe ultimate deprivation wasjustified. The

defendants argue that a settlement agreement with a temporary suspension component proves

that the plaintiffs summary suspension wasjustified. In other words,the defendants claim that

the plaintiff is estopped from arguing that the summary suspension was rmconstitutional in the

federal forum, because ofissues "decided" in the settlement agreement in the administrative

tribunal. As a general principle, however,"issue preclusion attaches only 'when an issue offact

or law is actually litigated and determined by a valid and final judgment, and the determination is

essential to the judgment.'" Arizona v. California, 530 U.S. 392,414 {2000),supplemented,531

U.S. 1,(quoting Restatement(Second)of Judgments § 27, p. 250(1982)). In light ofthis

principle,"settlements ordinarily occasion no issue preclusion..,mAess it is clear...that the

parties intend their agreement to have such an effect." Id.



                                                 18
        The plaintiff entered into a settlement agreement that included a temporary suspension

but no admission of wrongdoing. By entering into the settlement agreement, the plaintiff did not

concede that the original summary suspension was legitimate. After all, parties settle for myriad

reasons. See United States v. Int'l Bldg. Co., 345 U.S. 502, 505(1953)(the parties' agreement

had no issue-preclusive effect because "[a]s the case reaches us, we are unable to tell whether the

agreement ofthe parties was based on the merits or on some collateral consideration."). The

plaintiff claims that he agreed to serve a brief suspension with no admission of wrongdoing

because he was facing the prospect of a permanent loss of his livelihood, not because he

"ultimately agreed to the 35-day suspension." {See ECF No. 29, Defs.' Opp'n Br., at 10.)

Accordingly,the plaintiff is entitled to prove compensatory damages in a trial.

IIL    State Law Claims


       The Court exercises supplemental jurisdiction over the plaintiff's state law claims

pursuant to 28 U.S.C. § 1367(a). The plaintiffs fifth and sixth claims for relief are a

repackaging of his due process claims as violations of OATH rules or the New York City

Charter. Accordingly,the motion to dismiss those claims is granted in part and denied in part as

discussed above.


IV.    Defendant Burns


       The defendants argue that the complaint must be dismissed against John W.Bums

because it does not allege his personal involvement in the alleged constitutional violations. The

plaintiffresponds that the allegations against Supervising ALJ Bums—^that he signed the

summary suspension letter and wrote two designation letters to the ALJ—^are sufficient to

establish his direct involvement in the alleged constitutional violations.




                                                 19
       A supervisory official will not be found liable under Section 1983 simply by virtue of his

"high position of authority." Villafane v. Sposato, No. 16-CV-3674,2017 WL 4179855, at *12,

(S.D.N.Y. Aug. 22,2017)(quoting Al-Jundi v. Estate ofRockefeller, 885 F.2d 1060, 1065(2d

Cir. 1989)(citations omitted)), report and recommendation adopted^ 2017 WL 4157220

(E.D.N.Y. Sept. 15, 2017). Rather, a plaintiffin a Section 1983 action must show that the

supervisor was personally involved in a constitutional violation by: (1)directly participating in

the violation;(2)failing to remedy the wrong after it comes to his attention;(3)creating a policy

or custom under which unconstitutional practices occur, or allowing the continuation ofsuch

custom and policy;(4)being grossly negligent in supervising subordinates who committed the

wrongful acts; or(5)failing to act on information indicating that unconstitutional acts are

occurring. See Colon v. Coughlin, 58 F.3d 865, 873(2d Cir. 1995).

       It is undisputed that Supervising ALJ Bums authored the letter summarily suspending the

plaintiff from appearing as a non-attomey representative. (Defs.' Response 56.1 ^ 22.) In fact, it

was Supervising ALJ Bums who decided that the plaintiffs actions merited a suspension without

a hearing:

       In accordance with OATH mle 6-25(d)(l), I have reviewed the fair and credible
       evidence which indicates a lack ofhonesty and integrity that adversely affects
       your practice before OATH. I therefore summarily suspend you from appearing
       and representing individuals at OATH beginning March 8,2018 subject to my
       final determination in this proceeding.

(EOF No. 23-2 at 3)(emphasis in the original.)

       Since the summary suspension violated the plaintiffs right to due process—^and since

Supervising ALJ Bums authorized the summary suspension—^he is personally liable for the

violation as a matter oflaw.




                                                 20
       The defendants argue that even ifthere was a constitutional violation, Supervising ALJ

Bums is entitled to qualified immunity because his conduct did not violate clearly established

law. "Qualified immunity protects officials from liability for civil damages as long as 'their

conduct does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.'" Gilles v. Repicky, 511 F.3d 239, 243(2d Cir. 2007)

(quoting Harlow v. Fitzgerald,457 U.S. 800,818(1982)). "When a defendant invokes qualified

immunity...courts engage in a two-part inquiry: whether the facts shovm 'make out a violation

of a constitutional right,' and 'whether the right at issue was clearly established at the time of

defendant's alleged misconduct.'" Taravella v. Town ofWolcott, 599 F.3d 129,133(2d Cir.

2010)(quoting Pearson v. Callahan, 555 U.S. 223 (2009)). Because the facts make out a

violation ofthe plaintiffs rights to procedural due process, I focus on the latter inquiry: whether

the right to due process was clearly established at the time ofthe defendants' summary

suspension.

       In determining whether a right is clearly established, the Court considers whether "(1)the

right was defined with reasonable clarity,(2)the Supreme Court or the Second Circuit has

confirmed the existence ofthe right, and(3)a reasonable defendant would have understood from

the existing law that his conduct was unlawful." Bailey v. Pataki, 708 F.3d 391,404-05(2d Cir.

2013)(citing Luna v. Pico, 356 F.3d 481,490(2d Cir. 2004)). "For a right to be clearly

established, it is not necessary that courts have agreed upon the precise formulation ofthe

standard." Id. at 405(quotation marks and citation omitted).

       It is well settled that "where the State feasibly can provide a pre-deprivation hearing it

generally must do so regardless ofthe adequacy ofa postdeprivation remedy." Bailey, 708 F.3d

at 405 (quoting Zinermon v. Burch,494 U.S. 113, 132(1990)); see also Velez, 401 F.3d at 101



                                                 21
("Nevertheless, it has long been settled that due process generally requires a state to afford its

citizens 'some kind of hearing' prior to depriving them ofliberty.")(citation omitted). It is

equally well settled that the state ordinarily can dispense with a pre-deprivation hearing only

when there is an immediate danger to society. Id. at 407("[T]he basic proposition that due

process requires a predeprivation hearing unless there is an immediate danger to society was well

established prior to 2005.")(quotation marks and citation omitted). Accordingly,I find that

Supervising ALJ Bums' actions violated clearly established law.

        Nevertheless, even where the law is clearly established, an official is entitled to qualified

immunity if it was "objectively reasonable" for him to believe that his actions were lawful at the

time ofthe challenged acts. Soares v. State ofConn., 8 F.3d 917,920(2d Cir. 1993); see also

Davis V. Scherer,486 U.S. 183, 190(1984)("Even defendants who violate [clearly established]

constitutional rights enjoy a qualified immunity that protects them from liability for damages

unless it is further demonstrated that their conduct was unreasonable under the applicable

standard."). "Ultimately, the question is not what a lawyer would leam or intuit from

researching case law, but what a reasonable person in the defendant's position should know

about the constitutionality ofthe conduct." Velez, 401 F.3d at 100(quotation marks and citation

omitted).

       The Second Circuit has held that it is objectively reasonable for an official to believe that

his actions were lawful when those actions were taken pursuant to a presumptively valid state or

local law:


       absent contrary direction, state officials...are entitled to rely on a presumptively
       valid state statute...until and unless [the statute is] declared
       unconstitutional...The enactment ofa law forecloses speculation by enforcement
       officers concerning [the law's] constitutionality—^with the possible exception of a
       law so grossly and flagrantly unconstitutional that any person ofreasonable
       pmdence would be bound to see its flaws.


                                                 22
Fives V. City ofNew York,405 F,3d 115, 117(2d Cir. 2005)(quoting Connecticut ex ret.

Blumenthal v. Crotty, 346 F.3d 84,102-03(2d Cir. 2003)(citations, quotation marks, and

alterations omitted)). In other words, an official can still claim qualified immunity for the

violation ofa clearly established constitutional right if the challenged conduct involved the

enforcement of a state or local statute that is not "grossly and flagrantly unconstitutional."

        Supervising ALJ Bums authorized the plaintiffs summary suspension pursuant to

Section 6-25 ofthe City's Rules and Regulations, a duly enacted regulation. Although the law

favoring pre-deprivation hearings is well settled, it is not so absolute as to render any law

authorizing summary suspensions "grossly and flagrantly unconstitutional." Therefore, because

he relied on a regulation that was not flagrantly unconstitutional. Supervising ALJ Bums is

entitled to qualified immunity.

                                         CONCLUSION


       The Court grants summary judgment for the plaintiff on the federal and state procedural

due process claims insofar as they relate to the summary suspension ofthe plaintiff. The Court

dismisses all claims that the OATH mles are unconstitutionally vague and that the defendants

violated the plaintiffs right to due process by denying him the right to cross-examine all of his

accusers. The Court grants the defendants' motion to dismiss Supervising ALJ Bums on

grounds of qualified immunity.

       The Court respectfully refers this case to United States Magistrate Judge Ramon B.

Reyes, Jr. for a determination of potential damages stemming from the defendants' due process

violation.




                                                 23
so ORDERED.



                                   s/Ann M. Donnelly
                                 Ann M. Donnelly
                                 United States District Judge

Dated: Brooklyn, New York
       February 5,2020




                            24
